DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the remarks filed 9/20/2022:
Referring to the response to the double patenting rejections:  The double patenting rejections have been dropped in view of the terminal disclaimer filed 9/20/2022.
Referring to the response to the 35 U.S.C. 112(b)rejections:   The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.  Refer to the updated 35 U.S.C. 112(b) rejections below in view of newly added claims.
Referring to the response to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections:  The 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been dropped in view of amendments for claims 1-20.   Refer to the updated rejections below for newly added claims 21-30.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 21:  It is unclear what is meant by the claimed “sending, by the ONU, a data stream of the ONU to the OLT in a first time slot of the grant period; and sending, by the ONU, the data stream of the ONU to the OLT in a second time slot of the grant period.”  It is unclear if the same data stream is sent in the first time slot of the grant period and the second time slot of the grant period, and the claim does not differentiate between the first time slot and the second time slot.
b)  Claim 26:  It is unclear what is meant by the claimed “send a data stream of the ONU to the OLT in a first time slot of the grant period and to send the data stream of the ONU to the OLT in a second time slot of the grant period.”  It is unclear if the same data stream is sent in the first time slot of the grant period and the second time slot of the grant period, and the claim does not differentiate between the first time slot and the second time slot.
c)  Claim 30 line 1: “The ONU of claim 21” should be changed to --The ONU of claim 26--.
d)  Claim 30 line 2: “OUN” should be changed to --ONU--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2008/0279554 to Kazawa et al.
Referring to claim 21, Kazawa et al disclose in Figures 1-12 a data stream transmitting method comprising:	
Receiving, by an ONU (any of ONU#1-ONU#n), a BWMap message (Figure 2: grant + request report, downstream PON signal frame/grant; Figure 4: grant) from an OLT (OLT), wherein the BWMap message includes a grant period for data transmission, wherein the grant period is 125 microseconds.  Figure 2:  OLT sends to each of ONU#1-ONU#n a grant + request report in each of grant periods 44-48.  Each of ONU#1-ONU#n then transmits user data + report to OLT according to the grant + request report in each of grant periods 44-48.  Each of grant periods 44-48 are 125 microseconds.
Sending, by the ONU, a data stream of the ONU to the OLT in a first time slot of the grant period.
Sending, by the ONU, the data stream of the ONU to the OLT in a second time slot of the grant period.  As shown in Figure 2, the downstream PON signal frame/grant includes a T-CONT ID of T-CONT#1, start and end of T-CONT#1, T-CONT ID of T-CONT#2, and start and end of T- CONT#2, ..., T-CONT ID of T-CONT #n, and start and end of T-CONT#n; wherein the T-CONT ID indicates which particular ONU the allocation is for, and the start and end indicates the time slot wherein the particular ONU should start and end data transmission. Each Alloc-ID is allocated to one ONU for use; for example: T-CONT#1 is allocated to ONU#1, T-CONT#2 is allocated to ONU#2.,.... T-CONT#n is allocated to ONU#n; Section 0039.  A DBA processing period of 0.5ms is divided into four grant periods of 125us, and a downstream PON signal frame/grant is sent to ONUs during each of the four grant periods to indicate a time slot wherein each ONU can perform data transmission during each of the four grant periods.  In the DBA processing period of Figures 10,11,14: ONU#1 is allocated one time slot for data transmission, ONU#2 is allocated four time slots for data transmission, and ONU#3 is allocated one time slot for data transmission. Since ONU#2 is allocated four time slots for data transmission, although not specifically shown: a downstream PON signal frame/grant of Figure 2 of a first grant period of the DBA processing period will include a first T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the first grant period, a downstream PON signal frame/grant of Figure 2 of a second grant period of the DBA processing period will include a second T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the second grant period, a downstream PON signal frame/grant of Figure 2 of a third grant period of the DBA processing period will include a third T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the third grant period, and the downstream PON signal frame/grant of Figure 2 of a fourth grant period of the DBA processing period will include a fourth T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the fourth grant period.  For example according to the transmission timing table of Figure 10: a downstream PON signal frame/grant of Figure 2 of the first grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#H2 with a start of 111 and an end of 19440, a downstream PON signal frame/grant of Figure 2 of the second grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 19440, a downstream PON signal frame/grant of Figure 2 of the third grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 19440, and a downstream PON signal frame/grant of Figure 2 of the fourth grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 4827.  So, ONU#2 transmits data to OLT in a time slot of each grant period (claimed “sending, by the ONU, a data stream of the ONU to the OLT in a first time slot of the grant period; sending, by the ONU, the data stream of the ONU to the OLT in a second time slot of the grant period.”; the claim does not differentiate between the first time slot and the second time slot, so ONU sends data to OLT in a time slot of the grant period).  Refer to Sections 0007, 0036-0073.
Referring to claim 24, Kazawa et al disclose in Figures 1-12 wherein the first time slot comprises a first start time and a first end time, wherein the first start time indicates a first byte at which the ONU starts to transmit the data stream, wherein the first end time indicates a second byte at which the ONU ends transmission of the data stream.  A downstream PON signal frame/grant of Figure 2 of a first grant period of the DBA processing period will include a first T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the first grant period, a downstream PON signal frame/grant of Figure 2 of a second grant period of the DBA processing period will include a second T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the second grant period, a downstream PON signal frame/grant of Figure 2 of a third grant period of the DBA processing period will include a third T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the third grant period, and the downstream PON signal frame/grant of Figure 2 of a fourth grant period of the DBA processing period will include a fourth T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the fourth grant period.  For example according to the transmission timing table of Figure 10: a downstream PON signal frame/grant of Figure 2 of the first grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#H2 with a start of 111 and an end of 19440, a downstream PON signal frame/grant of Figure 2 of the second grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 19440, a downstream PON signal frame/grant of Figure 2 of the third grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 19440, and a downstream PON signal frame/grant of Figure 2 of the fourth grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 4827.  Refer to Sections 0007, 0036-0073.
Referring to claim 25, Kazawa et al disclose in Figures 1-12 wherein the BWMap message comprises a first allocation identifier (T-CONT#n) of the ONU corresponding to the first time slot of the grant period, and a second allocation identifier (T-CONT#n) of the ONU corresponding to the second time slot of the grant period.  As shown in Figure 2, the downstream PON signal frame/grant includes a T-CONT ID of T-CONT#1, start and end of T-CONT#1, T-CONT ID of T-CONT#2, and start and end of T- CONT#2, ..., T-CONT ID of T-CONT #n, and start and end of T-CONT#n; wherein the T-CONT ID indicates which particular ONU the allocation is for, and the start and end indicates the time slot wherein the particular ONU should start and end data transmission. Each Alloc-ID is allocated to one ONU for use; for example: T-CONT#1 is allocated to ONU#1, T-CONT#2 is allocated to ONU#2.,.... T-CONT#n is allocated to ONU#n; Section 0039.  A DBA processing period of 0.5ms is divided into four grant periods of 125us, and a downstream PON signal frame/grant is sent to ONUs during each of the four grant periods to indicate a time slot wherein each ONU can perform data transmission during each of the four grant periods.  In the DBA processing period of Figures 10,11,14: ONU#1 is allocated one time slot for data transmission, ONU#2 is allocated four time slots for data transmission, and ONU#3 is allocated one time slot for data transmission. Since ONU#2 is allocated four time slots for data transmission, although not specifically shown: a downstream PON signal frame/grant of Figure 2 of a first grant period of the DBA processing period will include a first T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the first grant period, a downstream PON signal frame/grant of Figure 2 of a second grant period of the DBA processing period will include a second T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the second grant period, a downstream PON signal frame/grant of Figure 2 of a third grant period of the DBA processing period will include a third T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the third grant period, and the downstream PON signal frame/grant of Figure 2 of a fourth grant period of the DBA processing period will include a fourth T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the fourth grant period.  Refer to Sections 0007, 0036-0073.
Referring to claim 26, Kazawa et al disclose in Figures 1-12 an ONU comprising:
A transceiver (not shown, but ONU must have a transceiver to transmit/receive data from OLT) configured to receive a BWMap message from an OLT, wherein the BWMap message includes a grant period for data transmission, wherein the grant period is 125 microseconds, the transceiver further configured to send a data stream of the ONU to the OLT in a first time slot of the grant period and to send the data stream of the ONU to the OLT in a second time slot of the grant period.  Refer to the rejection of claim 21.
Referring to claim 29, refer to the rejection of claim 24.
Referring to claim 30, refer to the rejection of claim 25.
Allowable Subject Matter
Claims 22, 23, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, 13 and 17:
U.S. Publication No. 2008/0279554 to Kazawa et al disclose in Figures 1-12 an OLT (OLT1) comprising:
A processor (OLT1 includes a processor to perform OLT1 functions) configured to generating a BWMap message (Figure 2: downstream PON signal frame, Figure 4: grant) according to bandwidth configured for a plurality of ONUs (ONU#1-ONU#n), wherein the BWMap message comprises first allocation identifiers (Figure 10,11,14: a plurality of T-CONT ID of T-CONT#2; ONU#2 is allocated four T-CONT ID of T-CONT#2, each with a respective start and end, for data transmission), wherein each first allocation identifier corresponds to a different time slot (Figures 10,11,14: each of the four T-CONT ID of T-CONT#2 corresponds to a different start and end to indicate a time slot wherein ONU#2 can perform data transmission) in a grant period (DBA processing period of 0.5ms; claim does not specifically define a claimed “grant period”) corresponding to the BWMap message (Figure 4: the DBA processing period of 0.5ms is divided into four grant periods of 125µs, and a downstream PON signal frame/grant is sent to ONUs during each of the four grant periods to indicate a time slot wherein each ONU can perform data transmission during each of the four grant periods) …, and wherein the first allocation identifiers are allocated to a first ONU (ONU#2) of the ONUs (Figures 10, 11, 14: the four T-CONT ID of T-CONT#2 are allocated to ONU#2).  Each ONU sends a user data+report to OLT requesting bandwidth to transmit data from the respective transmission queues of each ONU.  Based on the amount of data in the respective transmission queues of each ONU, OLT generates performs DBA processing for a DBA processing period of 0.5ms to determine the amount of bandwidth to allocate to each ONU for transmission of data.  The DBA processing period of 0.5ms is divided into four grant periods of 125µs, and a downstream PON signal frame/grant is sent to ONUs during each of the four grant periods to indicate a time slot wherein each ONU can perform data transmission during each of the four grant periods.  As shown in Figure 2, the downstream PON signal frame/grant includes a T-CONT ID of T-CONT#1, start and end of T-CONT#1, T-CONT ID of T-CONT#2, and start and end of T-CONT#2, … , T-CONT ID of T-CONT #n, and start and end of T-CONT#n; wherein the T-CONT ID indicates which particular ONU the allocation is for, and the start and end indicates the time slot wherein the particular ONU should start and end data transmission.  Each Alloc-ID is allocated to one ONU for use; for example: T-CONT#1 is allocated to ONU#1, T-CONT#2 is allocated to ONU#2,…. T-CONT#n is allocated to ONU#n; Section 0039.  In the DBA processing period of Figures 10,11,14: ONU#1 is allocated one time slot for data transmission, ONU#2 is allocated four time slots for data transmission, and ONU#3 is allocated one time slot for data transmission.  Since ONU#2 is allocated four time slots for data transmission, although not specifically shown: a downstream PON signal frame/grant of Figure 2 of a first grant period of the DBA processing period will include a first T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the first grant period, a downstream PON signal frame/grant of Figure 2 of a second grant period of the DBA processing period will include a second T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the second grant period, a downstream PON signal frame/grant of Figure 2 of a third grant period of the DBA processing period will include a third T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the third grant period, and the downstream PON signal frame/grant of Figure 2 of a fourth  grant period of the DBA processing period will include a fourth T-CONT ID of T-CONT#2 and its associated start and end to indicate to ONU#2 the time slot that ONU#2 can use for data transmission during the fourth grant period.  For example according to the transmission timing table of Figure 10: a downstream PON signal frame/grant of Figure 2 of the first grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 111 and an end of 19440, a downstream PON signal frame/grant of Figure 2 of the second grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 19440, a downstream PON signal frame/grant of Figure 2 of the third grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 19440, and a downstream PON signal frame/grant of Figure 2 of the fourth grant period of the DBA processing period assigns to ONU#2 a T-CONT ID of T-CONT#2 with a start of 12 and an end of 4827.  Also, the claim does not define a claimed “grant period corresponding to the BWMap message”.  So, the DBA processing period of 0.5ms reads on the claimed “grant period corresponding to the BWMap message” since the DBA processing period of 0.5ms is divided into four grant periods of 125µs, and a downstream PON signal frame/grant (claimed “BWMap message”) is sent to ONUs during each of the four grant periods to indicate a time slot wherein each ONU can perform data transmission during each of the grant periods; the downstream PON signal frame/grant corresponds to the DBA processing period since the downstream PON signal frame/grant is sent from OLT to ONUs during each of the four grant periods of the DBA processing period.
A transceiver (OLT1 includes a transceiver to transmit data to ONU) coupled to the processor and configured to send the BWMap message to each of the ONUs.  OLT sends the downstream PON signal frame/grant to each of ONU#1-ONU#n indicating how much bandwidth each of ONU#1-ONU#n is allocated for transmission of data.  Refer to Sections 0007, 0036-0073.

However, none of the prior art disclose in limitation “…wherein each first allocation identifier corresponds to a different time slot in a grant period corresponding to the BWMap message, wherein the grant period is 125 µs, and wherein the first allocation identifiers are allocated to a first ONU of the ONUs… ”, and can be logically combined with Kazawa et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0050024 to Luo et al disclose in Figure 4 wherein a OLT transmits a bandwidth map to ONUs with a plurality of allocation identifiers to allocate bandwidth to each of the ONUs. Refer to Sections 0022-0048.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
September 29, 2022